Citation Nr: 0837648	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of 
testicular cancer including as due to herbicide exposure and 
exposure to tetra hydrochloride.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to April 1974. This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a  May 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for low back 
disability and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Testicular cancer did not become manifest in service or for 
many years thereafter and is not shown to be related to 
service or to herbicide or tetra hydrochloride exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of testicular cancer are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide: and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by a September 2006 statement of the case and a 
May 2008 supplemental statement of the case after complete 
notice was given.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The Board has also considered whether a VA 
medical examination is necessary for proper adjudication of 
the veteran's claim for service connection for testicular 
cancer.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case the evidence does not 
establish that the veteran suffered from testicular cancer or 
another form of cancer in service.  Nor does it show any 
other event that may be related to the testicular cancer.  

The veteran contends that his testicular cancer is related to 
Agent Orange exposure and/or tetra hydrochloride exposure in 
service.  The Board notes, however, that although the veteran 
is presumed to have been exposed to Agent Orange due to his 
Vietnam service and although there does not appear to be a 
basis to discount his account of additional potentially 
hazardous chemical exposure, the evidence of record does not 
provide an indication that the veteran's testicular cancer 
may be associated with either of these exposures.  Rather, it 
contains only the veteran's bare assertion that an 
association exists between the testicular cancer and the 
chemical exposure in service.  As the veteran has provided no 
basis for this contention, the Board cannot consider it as 
actual evidence indicating that such an association may 
exist.  See 38 C.F.R. § 3.159(c)(4)(C).  Accordingly, the 
Board does not find that it meets even the low evidentiary 
threshold that is applicable to the production of evidence 
necessary to indicate an association between an event in 
service and a current disability.  See id.; Mclendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not reveal any findings of 
testicular cancer or other form of cancer.  On separation 
examination the only finding pertaining to the genitourinary 
system was that the veteran had had circumcision, which was 
well- healed without any sequelae. 

The veteran's DD Form214 shows that he had service in 
Vietnam.  

A September 2005 VA discharge summary shows that the veteran 
underwent a right radical orchiectomy to remove a solid right 
testicular mass.  

An October 2005 VA radiation oncology consultation shows a 
diagnostic assessment of seminoma, classical type, stage I 
with normal tumor markers.  The possible management of the 
malignancy was discussed with the veteran appearing keen to 
have postoperative radiotherapy treatment.  

In the veteran's January 2006 claim he requested presumptive 
service connection for testicular cancer (i.e. seminoma) and 
all residuals due to herbicide exposure in Vietnam.  He also 
requested service connection for testicular cancer and 
residuals based on exposure to tetra hydrochloride.  He noted 
that this chemical was in the solvents that he used to clean 
airplane parts and generator parts during service.   

A March 2006 certification from the Service Department shows 
that the veteran served in Vietnam from November 1967 to 
November 1968.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be, (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including testicular 
cancer, are presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include 
testicular cancer) to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran's service medical records are negative for any 
clinical reference to testicular cancer or other forms of 
cancer.  The record then does not contain any reference to 
testicular cancer until 2005, approximately 31 years after 
service.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, none of the post-service medical 
records contain any indication that the veteran's testicular 
cancer noted so many years after the veteran's separation 
from active service, was related to such service, including 
Agent Orange and tetra hydrochloride exposure therein.  
Further, testicular cancer is not one of the enumerated 
diseases, which qualify for presumptive service connection on 
the basis of herbicide exposure in service.  38 C.F.R. 
§ 3.307, 3.309(e).    
 
Although the veteran contends that his testicular cancer is 
related to Agent Orange and/or tetra hydrochloride exposure 
in service, as a layperson he is not competent to provide an 
opinion regarding medical nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Consequently, given that there 
is no evidence of testicular cancer until many years after 
service and there is no competent evidence of a nexus between 
testicular cancer and the veteran's service, including Agent 
Orange and tetra hydrochloride exposure therein, the Board 
must conclude that the weight of the evidence is against a 
finding of service connection on either a direct or 
presumptive (including the presumptions for herbicide 
exposure and chronic disease) basis.  The preponderance of 
the evidence is against this claim and it must be denied.


ORDER

Service connection for residuals of testicular cancer, 
including as due to herbicide exposure and exposure to tetra 
hydrochloride, is denied.     


REMAND

Regarding the veteran's claim for tinnitus, service medical 
records reveal that at the January 1966 entrance examination 
the veteran's hearing was found to be normal.  Then, hearing 
testing in March 1973, December 1973 and January 1974 showed 
high frequency hearing loss with the December 1973 hearing 
testing report noting that the veteran did have in-service 
noise exposure to diesel engines.  Subsequently, on March 
2007 VA examination the veteran was found to have bilateral, 
constant tinnitus, but an opinion as to the etiology of the 
tinnitus was not provided.  The veteran reported at that time 
that he experienced military noise exposure in the form of 
diesel engines, jets and runway barriers and that he did not 
experience occupational noise exposure after service.  Given 
that the veteran did have noise exposure in service, has been 
diagnosed as having current tinnitus and did not report post 
service noise exposure, the Board finds that evidence of 
record at least indicates that there may be an association 
between the noise exposure in service and the current 
tinnitus.  See 38 C.F.R. § 3.159(c)(4)(C), McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, as the 
record does not contain a  medical opinion concerning a 
possible nexus between the current tinnitus and service, on 
Remand such an opinion must be provided.  

Regarding the veteran's claim for low back disability, 
service medical records do not reveal any findings or 
complaints of low back problems.  In his November 2006 Form 
9, however, the veteran did report that he was treated for 
low back strain in an Army hospital in Vietnam and that the 
hospital was associated with the 101st Cavalry.  The veteran 
did not identify the date that this treatment occurred.  The 
record also shows that the veteran received VA evaluation and 
treatment for a low back problem in November 1977, some 31/2 
years after service.  In March 2007 the veteran receives a VA 
audiological examination, which included an examination of 
his lumber spine.  The examination produced pertinent 
diagnoses of degenerative arthritis of the lumbar spine and 
osteopenia of the lumbar spine but the examiner did not 
comment on the etiology of the veteran's lumbar spine 
disability.  

It does not appear from the record that the veteran was asked 
to identify the time and location of his treatment for low 
back strain in service with sufficient specificity to allow 
the RO to attempt to obtain any available records.  Thus, on 
Remand, the RO should ask the veteran to provide this 
information.  If the veteran is able to identify the time and 
place of the low back treatment with sufficient specificity, 
the RO should then attempt to obtain the corresponding 
clinical records.  The RO should also schedule the veteran 
for a VA examination so that an opinion concerning the 
etiology of his low back disability can be provided.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
disability and tinnitus since January 2006 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

2.  The RO should ask the veteran to 
identify with as much specificity as 
possible the location and the date of the 
treatment he received for low back strain 
during service in Vietnam.  If the veteran 
is able to identify the location and date 
of the treatment with sufficient 
specificity, the RO should attempt to 
obtain available records of such 
treatment.  

3.  The RO should then arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
veteran's current low back disability.  
The veteran's claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion  whether such 
disability is at least as likely as not 
related to the veteran's military service.  
The examiner should explain the rationale 
for the opinion given.

4.  If the audiologist who conducted the 
March 2007 VA audiological examination is 
still available, the claims file should be 
sent to him for review, after which he 
should provide an opinion as to the 
etiology of the veteran's tinnitus.  The 
audiologist should specifically indicate 
whether the tinnitus is at least as likely 
as not related to the veteran's noise 
exposure in service.  He should explain 
the rationale for the opinion given.

5.  If, and only if  the March 2007 VA 
audiologist is not available, the RO 
should arrange for a VA audiological 
examination to determine the likely 
etiology of the veteran's current 
tinnitus.  The veteran's claims folder 
must be made available to the audiologist 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should  provide an opinion 
whether the tinnitus is at least as likely 
as not related to the veteran's noise 
exposure in service.  The examiner should 
explain the rationale for the opinion 
given.

6.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


